         Case 1:20-cv-07783-JGK Document 40 Filed 03/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LOGAN WILLIAMS,
                                                   20-cv-7783 (JGK)
                        Plaintiff,
                                                   ORDER
             - against -

MARATHON CAPITAL OF ILLINOIS, LLC,
d/b/a/ MARATHON CAPITAL, LLC, TED
BRANDT, CHUCK HINCKLEY, AND PHILIPPE
LAVERTU,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties should identify the citizenship of each

defendant.     For defendant Marathon Capital of Illinois, LLC, the

parties should identify the citizenship of each of the members

of the LLC, including, if any member is an LLC, the citizenship

of each member of that LLC, and, if the member is a corporation,

the state of incorporation and principle place of business of

each such corporation.

     The information should be provided to the Court by March

30, 2021.



SO ORDERED.

Dated:       New York, New York
             March 23, 2021               ____ /s/ John G. Koeltl ___
                                                 John G. Koeltl
                                          United States District Judge
